FILED
                                                        United States Court of Appeals
                         UNITED STATES COURT OF APPEALS         Tenth Circuit

                                       TENTH CIRCUIT                       September 25, 2012

                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court

 LAMONT L. WARREN,

           Plaintiff - Appellant,

 v.                                                           No. 12-1221
                                                     (D.C. No. 1:11-CV-00408-LTB)
 NURSE, VICTORIA VIGIL;                                         (D. Colo.)
 COMPUTER SPECIALIST, MS. LYDE,

           Defendants - Appellees.


                                    ORDER AND JUDGMENT*


Before LUCERO, O’BRIEN, and MATHESON, Circuit Judges.


       Lamont L. Warren, a federal prisoner appearing pro se,1 appeals from the district


       *After examining Appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed.
R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
         Because Mr. Warren is proceeding pro se, we construe his pleadings liberally.
See Erickson v. Pardus, 551 U.S. 89, 94 (2007); see also United States v. Pinson, 584
F.3d 972, 975 (10th Cir. 2009) (“[W]e must construe [a pro se litigant’s] arguments
liberally; this rule of liberal construction stops, however, at the point at which we begin
to serve as his advocate.”).
court’s order denying his motion to reconsider the dismissal of his complaint. Exercising

jurisdiction pursuant to 28 U.S.C. § 1291, we affirm.

       On February 18, 2011, Mr. Warren filed a pro se prisoner complaint based on

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1971). He alleged that federal prison employees filed false incident reports against him.

       The magistrate judge instructed Mr. Warren to cure deficiencies in his complaint

within 30 days. Specifically, the magistrate judge ordered Mr. Warren to (1) submit a

certified copy of his prisoner trust fund statement so that he could proceed without

prepayment of fees, and (2) to amend the complaint by naming the defendants in both the

caption and “Parties” section of the complaint form and by listing the defendants’

addresses. Mr. Warren failed to cure these deficiencies, and the district court dismissed

his complaint without prejudice on April 12, 2011.

       A year later, Mr. Warren wrote a letter to the district court. The court construed

the letter as a motion under Rule 60(b) of the Federal Rules of Civil Procedure to

reconsider the order of dismissal. The district court denied the motion. Mr. Warren

appeals from this ruling.

       We review the denial of a Rule 60(b) motion for abuse of discretion. See

ClearOne Commc’ns, Inc. v. Bowers, 643 F.3d 735, 754 (10th Cir. 2011). The party

seeking relief must show that the district court made a “definite, clear, or unmistakable

error in denying the Rule 60(b) motion.” Yapp v. Excel Corp., 186 F.3d 1222, 1232 (10th

Cir. 1999).
                                            -2-
       Rule 60(b) provides that “on motion and just terms,” a court may relieve a party

from a final order because of “mistake, inadvertence, surprise, or excusable neglect . . .

[or] any other reason that justifies relief.” Fed R. Civ. P. 60(b)(1), (6). In applying this

standard, courts must “keep[] in mind that Rule 60(b) relief is extraordinary and may

only be granted in exceptional circumstances.” ClearOne, 643 F.3d at 745 (quotations

omitted). A litigant’s carelessness does not justify relief. See Pelican Prod. Corp. v.

Marino, 893 F.2d 1143, 1146 (10th Cir. 1990).

       Here, Mr. Warren has not shown that the district court abused its discretion in

denying his Rule 60(b) motion. On appeal, Mr. Warren has not argued that his failure to

cure the complaint’s deficiencies was the result of “mistake, inadvertence, surprise, or

excusable neglect . . . [or] any other reason that justifies relief.” Fed. R. Civ. P. 60(b)(1),

(6).2 Instead, he argues the merits of his Bivens claim—primarily that video footage will

reveal that the incident reports against him were false. His arguments are insufficient to

justify Rule 60(b) relief.

       The magistrate judge identified the deficiencies in Mr. Warren’s complaint and

explained to him the consequences of failing to cure those deficiencies. As the district

court noted in its order denying the motion to reconsider, rectifying the deficiencies was



       2
         Mr. Warren asserted in the district court that his failure to amend the complaint
was due to his lack of legal expertise. He does not make this argument on appeal. Even
liberally construing his appellate brief, we cannot discern a challenge to the district
court’s procedural ruling.

                                              -3-
not complicated or difficult and required no special skill or legal expertise.3 Mr. Warren

had the opportunity to comply with the magistrate judge’s order, and he has not explained

to this court what Rule 60(b) ground justifies his failure to comply. Moreover, in

dismissing his complaint without prejudice, the district court gave Mr. Warren the

opportunity to properly refile his complaint. Accordingly, Mr. Warren has not presented

extraordinary or exceptional circumstances warranting Rule 60(b) relief.

       The district court did not abuse its discretion by denying Mr. Warren’s Rule 60(b)

motion. The judgment is affirmed. Mr. Warren’s pending motion to proceed in forma

pauperis is denied.

                                          ENTERED FOR THE COURT



                                          Scott M. Matheson, Jr.
                                          Circuit Judge




       3
        Mr. Warren filed a similar complaint in a separate matter and was ordered to cure
deficiencies in that complaint. In that case, Mr. Warren was able to amend the complaint.

                                            -4-